Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of claims 1-7  in the reply filed on 9/14/2022 is acknowledged.  The traversal is on the ground(s) that claims 8-18 would not be a burden because “the invasions concern the same area of technology”.   This is not found persuasive because applicant did not dispute any of the findings supporting a burden. The findings meet the standard to show a burden- there is no requirement that the Examiner, e.g. actually specify the distinct queries that would be used for the different inventions. The three groups of claims are identified in different subgroups and the groups are different enough to require different main references which create a serious burden on the Examiner. See MPEP § 808.02.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " receiving a distribution information”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it would be interpreted as the same distribution information of claim 1. 

Claim 7 inherits the rejections of its respective base claim 6 and, as such is rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-7 are directed to a method (i.e., a process). Therefore, claims 1-7 fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 substantially recites  receiving a shipment instruction, the shipment instruction including distribution information for shipment goods; opening a container storage division based on the shipment instruction; in the event that the storage division is shut, generating a distribution message based on the distribution information included in the shipment instruction, container geographic location information, and storage division serial number; sending the distribution message; generating a pick-up certificate; and sending the pick-up certificate or receiving a pick-up certificate.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent). The additional element of (i) logistics data center, pick-up digital certificate (See Fig.7, Paras.151-154, the smart container 710 is configured to network with the logistics data center 730, para. 109, The pick-up digital certificate includes: a two - dimensional code tag, any string of numbers or characters, or a combination thereof,), such that, when viewed as whole/ordered combination (as shown in Fig. 1 and 7), it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amount to no more than: (i) “apply it” (or an equivalent), and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); it does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) logistics data center and pickup digital certificate, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). Claim 2 recites “reservation digital certificate”, does not integrate the abstract idea into a practical application because (i) merely invoking generic components as a tool to perform the abstract idea or “apply it”.    Claims 2-3 and 6 recite “two-dimensional code scanner”, “recorder unit”, “smart container scale” and “volume measuring apparatus”, these are merely used for extra- solution activity for data gathering (MPEP 2106.05(g)) and do not integrate the abstract idea into a practical application. Claim 4 recites “timekeeping unit”, which not integrate the abstract idea into a practical application because it generally links the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, these do not integrate the abstract idea into a practical application for the same reasons as above.
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Claim 2 recites “reservation digital certificate”, amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application (see specification: para.89, The reservation digital certificate includes a two-dimensional code tag , any string of numbers or characters , or a combination thereof) 
	Claims 2-3 and 6 recite the additional elements “two-dimensional code scanner”, “recorder unit”, “smart container scale” and “volume measuring apparatus”- they don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application (see specification: para. 44, The two- dimensional code scanner 128 is also configured to recognize quick response (QR) codes and barcodes, para.33, The recording unit 118 is implemented using a digital camera/recorder in some embodiments., para.41, Scale 124 can be implemented using a digital scale. Para. 42, the volume measuring apparatus 126 is configured to measure a volume of goods when the goods are to be shipped and calculate the volume of the goods. For example, one technique for measuring the volume of the goods includes scanning the dimensions of the goods).  
	Claim 4 recites the additional element “timekeeping unit” which does not amount to significantly more for the same reasons it failed to integrate the abstract idea into practical application (see specification: para.20, The timekeeping unit 102 can be implemented as a timer, a digital clock, or the like).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

 Examiner suggests: amending the claims to show that the instructions (i.e. open the smart container) is a computer based instructions (See specification para. 29).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2015/0106293 A1). 

As per claim 1, Robinson teaches: 
A method, comprising: receiving a shipment instruction, the shipment instruction including distribution information for shipment goods;( see at least: [0090-91] -, the system is configured to interpret a scanning of a machine-read able indicia associated with a particular parcel as a request to deliver that particular parcel to the locker bank.) 
 opening a smart container storage division based on the shipment instruction; ([ 0092] in response to receiving the request to deliver the one or more parcels to the locker bank, providing access to one or more lockers in the locker bank to the delivery driver. In various embodiments, the locker bank computer is configured to control access to each particular locker in the locker bank, for example, via one or more locking mechanisms associated with each particular locker., the system is configured to provide access to the one or more lockers in the locker bank by unlocking each locking mechanism associated with the one or more lockers. [ 0168] locker access barcode, [0171], [0172]) 
in the event that the storage division is shut, generating a distribution message based on the distribution information included in the shipment instruction, smart container geographic location information, and storage division serial number; sending the distribution message to a logistics data center; ( [0094], the system is configured to receive the indication at least partially in response to the delivery driver closing the locker (e.g., after placing the one or more parcels in the locker). In other embodiments, the system is configured to receive the indication from the delivery driver (e.g., via a suitable input device associated with the locker bank computer). Each locker in the lockerbank, may, for example, have a unique identifier (e.g., an identifier that corresponds to a column and row in which the locker is located, a unique alphanumeric identifier, etc.). The system may then be configured to receive input of the unique identifier associated with the particular locker in which the delivery driver placed the one or more parcels. [ 0015] (4) a computer system associated with the locker bank sends an electronic notification to the parcel’s shipper, consignee, carrier and/or third party that the parcel is in the locker bank or has been picked up from the locker bank; the notification may also include an identifier for the locker containing the parcel, an address of the locker bank, and any other suitable information needed to retrieve the parcel from the locker bank [ [ locker unique identifier represents the storage division serial number, the address of the locker bank represents the geographic location information  ], [0097] the system may update tracking information associated with the one or more parcels to indicate the location of the locker bank, and an identification of the particular locker in which the one or more parcels are stored) 
generating a pick-up digital certificate; and sending the pick-up digital certificate to the logistics data center or receiving a pick-up digital certificate generated by the logistics data center. (see at least: [0108], [ a machine-readable indicia included in information notice represents the pick-up digital certificate, carrier represents the logistic data center] a consignee may receive a notice (e.g. an Information Notice) from a carrier informing the consignee that an unsuccessful parcel delivery attempt has been made to the consignee's residence or other primary delivery address. The notice (e.g. Information Notice) may comprise, a message to a mobile computing device or account associated with the consignee [ 0109] the Information Notice may comprise one or more machine-readable indicia (e.g., such as a linear barcode, QR code, or other suitable indicia), which may be associated with tracking information for the parcel [ 0111], to receive the request to retrieve the one or more parcels from the locker bank at least partially in response to the consignee (e.g., or an authorized person associated with the consignee who has gone to the locker to retrieve the one or more parcels on behalf of the consignee) scanning a machine-readable indicia (e.g., a barcode, or other suitable indicia) provided to the consignee as part of the notice of the unsuccessful delivery attempt, [0152], [0013] a carrier (e.g., common carrier, freight company, logistics company, courier, authorized agent, government agency, etc.)) 

 As per claim 2, Robinson teaches claim 1 as above. Robinson further teaches: 
wherein the receiving of the shipment instruction includes scanning a reservation digital certificate using a two-dimensional code scanner. (see at least: [0090-91], the system is configured to interpret a scanning of a machine-read able indicia associated with a particular parcel as a request to deliver that particular parcel to the locker bank.)

As per claim 4, Robinson teaches claim 1 as above. Robinson further teaches: 
wherein after the storage division is shut, activating a timekeeping unit to begin keeping time.  ( [0096] determining that the one or more parcels have been placed in a particular locker (e.g., Locker 2B) based on determining that the door to the particular locker has been closed [0087] The parcels for pickup may include, for example, one or more parcels that have "aged out” (e.g., one or more parcels that have been stored at the locker bank past a pickup deadline for the one or more parcels),[ 0015] the locker bank holds the parcel until it is retrieved from the locker, or until a predetermined amount of time passes (e.g. a predetermined number of days, weeks, months). If the locker is not retrieved within a certain amount of the time, the system may coordinate pickup and rerouting of the parcel (e.g., back to the shipper of the parcel, to the home of the parcels intended recipient, etc.) [ this indicates that the locker is keeping time/counting of how long the parcel is inside the locker after being deposited and the storage division is shut]). 

As per claim 5, Robinson teaches claim 1 as above. Robinson further teaches: 
wherein after the storage division is shut, changing a use status of the storage division.  (see at least: [0050] the system may substantially continuously update capacity information in real time for a particular locker bank [0066] system may be configured to track locker availability at a particular locker bank (e.g., in real time or in substantially real time) in order to determine locker availability at a time when a particular parcel is predicted to be delivered to the particular locker bank.) 

As per claim 6, Robinson teaches claim 1 as above. Robinson further teaches: 
wherein the receiving of the shipment instruction comprises: receiving a shipment initiation command; (Fig.10, [0171], the delivery driver would select the “Deliver Package' indicia in FIG. 10 to initiate the package delivery process.) 
activating a recording unit; ([0180] displaying one or more substantially current images (e.g., one or more photographs or video images taken by the system with the one or more imaging devices 750) of the consignee to the customer service agent; and (4) enabling the customer service agent to visually confirm the identity of the consignee and provide the system with confirmation of the agents visual confirmation of the consignee's identity. [0131]) 
 receiving a distribution information, the distribution information includes a recipient address and a recipient name;  ( [0108-109], the parcel identifier (or the tracking number with which is it associated) may be associated with Package Level Detail (PLD) information associated with the parcel (e.g., a name of the consignee, delivery address, name of shipper, package weight, dimensions, etc.) and/or tracking information indicating status of package disposition and/or physical location) 
 and weighing the goods, comprising: measuring goods weight based on a smart container scale or measuring a volume of the goods based on a volume measuring apparatus.  ([0095] each particular locker in a locker bank may include one or more weight sensors (e.g., one or more scales)) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2015/0106293) A1 in view of Bungard (GB 2483474 A)

As per claim 3, Robinson teaches claim 1 as above. Robinson further teaches: 
 While Robinson teaches a recording unit ([0131], the locker bank may comprise one or more cameras configured to determine an eye color of the person, a hair color of the person, etc. The system may then compare this determined information with information listed on the person's identification card. [0180]) the shipping instruction ([0090-91])
 Robinson does not explicitly teach after the receiving of the shipment instruction, activating a recording unit to begin recording; and after the storage division is shut, ceasing the recording unit to record, recorded content being stored locally or uploaded to the logistics data center.  However, this is taught by Bungard (Page 22. Para.4th- 6th, When the first button 33 is depressed, or when a telephone call is established between the user mobile phone 24 and the base station 22, the computer of the base station 22 activates the CCTV camera 36, and it begins to record a digital moving image of the area around the container 21, which will include the courier himself. All the actions of the courier opening the container, delivering the item, scanning the Near Field UHF TAG, and then closing the container is recorded by the CCTV camera 26, which stops recording once the door 37 is locked shut, which is either when it is closed by the courier, or a short time afterwards. The digital moving images is then sent to the base station 22 as data Timestamps are entered into the database of the base station 22 whenever any of the above described events take place. After the delivery the base station 22 initiates a telephone call to (or establishes an internet connection with) the service provider computer 23, as indicated by arrow E, to send the timestamp information and the digital moving image taken by the CCTV camera 26 to the service provider computer 23, where it is entered into the database of that computer. This information is then made available over the Internet 27, see also page 18 para 1st -2nd.) 
 It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the feature for the same reasons its useful in Burngard -namely, which is that if the apparatus 20 is used more than once during a customer's absence, the moving image captured by the CCIV camera 26 will show if a postal item placed in the container 21 is removed therefrom without approval by a second or subsequent courier. This provides a level of security against theft or misuse. This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2015/0106293) A1 in view of Klingenberg et al (US 2013/0212036A1)

As per claim 7, Robinson teaches claim 6 as above. Robinson further teaches: 
While Robinson teaches receiving of the shipment instruction (see at least: [0090-91])
 Robinson does not explicitly teach displaying a prompt for additional shipment information to be filled in, the prompt includes express delivery companies that may be used, shipper information, and remarks; receiving user selections or entries; and regarding the selections or entries as a part of the distribution information included in the shipment instruction. However, this is taught by Klingenberg. (see at least: [0007], [0048], [0080] [0087-88], [0094] The carrier system 100 can then update the customer profile to reflect that items to be delivered in accordance with the first delivery service level (and/or from a specific consignor) should be automatically changed to a second delivery service level during transport by the carrier.) 
It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the additional shipping information and user selection features with the  shipping instructions for the same reasons its useful in Klingenberg -namely,  to update the customer profile  to reflect that items to be delivered in accordance with the first delivery service level (and/or from a specific consignor) should be automatically changed to a second delivery service level during transport by the carrier ( par.94). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628